
	
		II
		110th CONGRESS
		1st Session
		S. 692
		IN THE SENATE OF THE UNITED STATES
		
			February 27, 2007
			Mr. Obama introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to establish a
		  Hospital Quality Report Card Initiative to report on health care quality in
		  Veterans Affairs hospitals. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the VA Hospital Quality Report Card
			 Act of 2007.
		2.PurposeThe purpose of this Act is to establish the
			 Hospital Quality Report Card Initiative under title 38, United States Code, to
			 ensure that quality measures data for hospitals administered by the Secretary
			 of Veterans Affairs are readily available and accessible in order to—
			(1)inform patients
			 and consumers about health care quality in such hospitals;
			(2)assist Veterans
			 Affairs health care providers in identifying opportunities for quality
			 improvement and cost containment; and
			(3)enhance the
			 understanding of policy makers and public officials of health care issues,
			 raise public awareness of hospital quality issues, and to help constituents of
			 such policy makers and officials identify quality health care options.
			3.VA hospital quality
			 report card initiative
			(a)In
			 generalSubchapter III of
			 chapter 17 of title 38, United States Code, is amended by adding at the end the
			 following new section:
				
					1730A.Hospital Quality
				Report Card Initiative
						(a)Not later than 18
				months after the date of the enactment of the VA Hospital Quality Report Card Act of 2007,
				the Secretary shall establish and implement a Hospital Quality Report Card
				Initiative (in this section referred to as the Initiative) to
				report on health care quality in VA hospitals.
						(b)For purposes of
				this section, the term VA hospital means a hospital administered
				by the Secretary.
						(c)(1)(A)Not less than 2 times
				each year, the Secretary shall publish reports on VA hospital quality. Such
				reports shall include quality measures data that allow for an assessment of
				health care—
									(i)effectiveness;
									(ii)safety;
									(iii)timeliness;
									(iv)efficiency;
									(v)patient-centeredness; and
									(vi)equity.
									(B)In collecting and reporting data as
				provided for under subparagraph (A), the Secretary shall include VA hospital
				information, as possible, relating to—
									(i)staffing levels of nurses and other
				health professionals, as appropriate;
									(ii)rates of nosocomial
				infections;
									(iii)the volume of various procedures
				performed;
									(iv)hospital sanctions and other
				violations;
									(v)the quality of care for various
				patient populations, including female, geriatric, disabled, rural, homeless,
				mentally ill, and racial and ethnic minority populations;
									(vi)the availability of emergency rooms,
				intensive care units, maternity care, and specialty services;
									(vii)the quality of care in various
				hospital settings, including inpatient, outpatient, emergency, maternity, and
				intensive care unit settings;
									(viii)ongoing patient safety initiatives;
				and
									(ix)other measures determined appropriate
				by the Secretary.
									(C)(i)In reporting data as
				provided for under subparagraph (A), the Secretary may risk adjust quality
				measures to account for differences relating to—
										(I)the characteristics of the reporting
				VA hospital, such as licensed bed size, geography, and teaching hospital
				status; and
										(II)patient characteristics, such as
				health status, severity of illness, and socioeconomic status.
										(ii)If the Secretary reports data under
				subparagraph (A) using risk-adjusted quality measures, the Secretary shall
				establish procedures for making the unadjusted data available to the public in
				a manner determined appropriate by the Secretary.
									(D)Under the Initiative, the Secretary
				may verify data reported under this paragraph to ensure accuracy and
				validity.
								(E)The Secretary shall disclose the
				entire methodology for the reporting of data under this paragraph to all
				relevant organizations and VA hospitals that are the subject of any such
				information that is to be made available to the public prior to the public
				disclosure of such information.
								(F)(i)The Secretary shall
				submit each report to the appropriate committees of Congress.
									(ii)The Secretary shall ensure that
				reports are made available under this section in an electronic format, in an
				understandable manner with respect to various populations (including those with
				low functional health literacy), and in a manner that allows health care
				quality comparisons to be made with local hospitals or regional hospitals, as
				appropriate.
									(iii)The Secretary shall establish
				procedures for making report findings available to the public, upon request, in
				a non-electronic format, such as through a toll-free telephone number.
									(G)The analytic methodologies and
				limitations on data sources utilized by the Secretary to develop and
				disseminate the comparative data under this section shall be identified and
				acknowledged as part of the dissemination of such data, and include the
				appropriate and inappropriate uses of such data.
								(H)On at least an annual basis, the
				Secretary shall compare quality measures data submitted by each VA hospital
				with data submitted in the prior year or years by the same hospital in order to
				identify and report actions that would lead to false or artificial improvements
				in the hospital’s quality measurements.
								(2)(A)The Secretary shall
				develop and implement effective safeguards to protect against the unauthorized
				use or disclosure of VA hospital data that is reported under this
				section.
								(B)The Secretary shall develop and
				implement effective safeguards to protect against the dissemination of
				inconsistent, incomplete, invalid, inaccurate, or subjective VA hospital
				data.
								(C)The Secretary shall ensure that
				identifiable patient data shall not be released to the public.
								(d)(1)The Secretary shall
				evaluate and periodically submit a report to Congress on the effectiveness of
				the Initiative, including the effectiveness of the Initiative in meeting the
				purpose described in section 2 of the VA
				Hospital Quality Report Card Act of 2007. The Secretary shall
				make such reports available to the public.
							(2)The Secretary shall use the outcomes
				from the evaluation conducted pursuant to paragraph (1) to increase the
				usefulness of the Initiative.
							(e)There are
				authorized to be appropriated to carry out this section such sums as may be
				necessary for each of fiscal years 2008 through
				2016.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 17,
			 United States Code, is amended by inserting after the item relating to section
			 1730 the following new item:
				
					
						1730A. Hospital Quality Report
				Card
				Initiative.
					
					.
			
